Citation Nr: 9914692	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-48 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The record indicates that the veteran had active military 
service from August 1942 to September 1943; that he died in 
September 1995; and that the appellant in this matter is the 
surviving spouse.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
seeking Indemnity and Dependency Compensation (DIC), based on 
entitlement to service connection for the cause of the 
veteran's death.  A timely administrative appeal has been 
perfected with respect to this issue.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


REMAND

A preliminary review discloses that following a request for a 
Veterans Health Administration opinion by the Board, the 
veteran's claims file was lost.  The claims file currently 
before the Board consist of a rebuilt claims file.

Based on RO correspondence in the rebuilt record, it appears 
that the Dayton VA Medical Center received the veteran's 
claims file in April 1998, for a Veterans Health 
Administration opinion; and that the original claims folder 
has not been seen since its initial review by a VA physician 
at the Dayton VA Medical Center.  However, an opinion was not 
obtained because the claims was apparently lost, and it has 
not been yet been found at the Dayton VA Medical Center.  
When a claims file is lost, there is a heightened duty to 
assist the claimant in developing the claim and to explain 
the decision therein.  Russo v. Brown, 9 Vet. App. 46 (1996); 
see also Ussery v. Brown, 8 Vet. App. 64 (1995).

In circumstances such as these, the VA has a duty to search 
for the complete file, in all areas of the medical facility 
and using all means available to the facility and the RO.  
The Board notes that the VA Medical Center has searched 
previously for the claims folder.  On review of the RO's 
correspondence and its efforts to rebuild the veteran's 
claims file, the Board recognizes that all alternative 
sources to ensure the potential recovery of the claims file, 
or whether all development has been completed to obtain 
duplicates of evidence that was contained therein, have not 
been explored.  VA Manual M21-1, Part II, Subchapter IV, 
§ 3.13 sets forth the procedure to be followed when a claims 
file is lost.  Further, it must be ascertainable that a 
verifiable, reasonably exhaustive search for the original 
claims file has been undertaken, and that verifiable due 
diligence is exercised in rebuilding the claims file in the 
absence of success in locating the original claims file.  See 
Dixion v. Derwinski, 3 Vet. App. 261 (1992).

The information contained in the rebuild record reflects that 
the veteran was receiving Social Security benefits, state 
Medicaid benefits, and medical treatment at the Washington 
Manor Health Rehabilitation Center prior to his death.  
Additionally, the rebuilt record reflects that the veteran 
may have been receiving retirement benefits from the State of 
New York, it is unclear whether it was pursuant to a 
disability.  These records may be material to the present 
claim on appeal.

Further, the rebuilt record contains a record request from 
the veteran's widow dated in March 1996.  At that time, she 
requested and may have received a copy of all records 
contained in the original claims file, to specifically 
include the deceased veteran's service medical records.  In 
March 1999, in an effort to rebuild the claims folder, the RO 
contacted the veteran's widow regarding any information in 
her possession.  The appellant directed the RO to a Veterans 
Service Organization in Hollywood, Florida, who was 
reportedly sending to the RO the contents of her office file.  
While there is a statement from the Veterans Service 
Organization regarding office files, it is not clear if this 
was representative of all the records in their possession 
pertaining to this veteran.  If there are any other records, 
those records may be material to the present claim on appeal. 

A copy of a December 1995 rating decision, as well a copy of 
a February 1996 statement of the case, disclose that service 
connection was in effect for an anxiety neurosis, evaluated 
at 30 percent disabling, at the time of the veteran's death; 
and that, during his lifetime, he had filed a claim for 
service connection for arteriosclerotic heart disease, with 
hypertension, that was considered and denied by the RO.  
These documents also reflect that the medical records then on 
file at the time of the adjudicated claim for heart disease 
may have been dated in 1976.  The rating actions and the 
evidence received for the purpose of adjudicating each of the 
above-noted claims should be associated with the claims 
folder.

Moreover, a copy of the Board's request for a Veterans Health 
Administration (VHA) Opinion, dated April 1998, reflects that 
the deceased veteran's service medical records contained a 
July 1943 heart examination report, and a September 1943 
Certificate of Disability for Discharge.  The RO should 
contact the National Personnel Records Center (NPRC) and 
request any additional documentation it has regarding the 
veteran.

The April 1998 VHA request also identifies that the veteran 
had in his possession (during his lifetime) letters from 
various insurance companies, a report of an 
electrocardiogram, and a psychiatric consultation report.  
The request further discloses that the veteran received VA 
outpatient treatment in the mid 1970's for a history of 
hypertension, and that he underwent a VA examination in July 
1976.  These records should be requested and associated with 
the claims folder.

The Board acknowledges the seriousness of the loss of the 
claims file while the case was on appeal to the Board and 
will not make a decision on a fragmentary record without 
exhausting all sources to locate or rebuild the veteran's 
claims folder, and provide the appellant further opportunity 
to supplement, or to assist in reconstruction of the record.  
Accordingly, this case is REMANDED to the RO for additional 
attempts to restore or rebuild the claims folder, including, 
but not limited to, the following actions:

1. The RO should contact the appellant 
and request the names, addresses, and 
dates of inpatient and outpatient care 
by VA and non-VA health care providers 
who may have treated the veteran 
during his lifetime for his service 
connected anxiety neurosis, and his 
non-service connection heart disease, 
to specifically include the Washington 
Manor Health Rehabilitation Center.  
Additionally, the appellant should be 
requested to provided copies of any 
treatment records, to include medical 
records from private, military, and VA 
facilities, as well as the letters of 
denial for life insurance, that may be 
in her or someone else's possession, 
such as the Veterans Service 
Organization or the American Legion.  
After securing the necessary releases, 
the RO should obtain these records.  
Any sources identified in an attempt 
to rebuild the claims file should be 
contacted and any records obtained 
should be included in the rebuilt 
claims file.  If the search efforts 
produce negative results, the RO 
should provide written document to 
that effect in the claims folder.

2. The appellant should be requested to 
provide copies of all records in her 
possession that pertain to the claim 
(for DIC benefits) on appeal, to 
include all correspondence from the 
VA.

3. The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri to obtain copies of the 
veteran's personnel records reflecting 
the dates of his active military 
service, as well as his service 
medical records.  The request should 
also include a search of the Office of 
the Surgeon General's records.

4. The RO should obtain all VA outpatient 
and inpatient treatment records since 
the 1970's, to include the 1976 VA 
examination.  If the search for 
treatment records is negative, the 
response from the responsible VA 
medical facility should be 
incorporated into the claims folder.

5. Copies of any records that may on file 
at the RO that were contained in the 
veteran's claims original claims file 
should also be added to the current 
claims file, including all previous 
Board and rating decisions, 
specifically, the rating action upon 
which the initial assignment of a 
rating following the award of service 
connection for an anxiety neurosis; 
any rating actions pertaining any 
confirmed and/or increased ratings for 
the service connected anxiety 
neurosis, which engendered the 30 
percent rating; and the rating action 
that denied service connection for a 
heart disease.  The RO should 
associate with the claims file all 
copies of documentation pertaining to 
each of the rating actions, including 
any award and/or denial notices.

6. The RO should obtain from the Social 
Security Administration any records 
pertinent to the deceased veteran's 
claim for Social Security benefits as 
well as the medical records relied 
upon concerning any claims.  If the 
search for treatment records is 
negative, the response from that 
agency should be incorporated into the 
case file.

7. The RO should obtain from the State of 
Florida any records pertinent to the 
deceased veteran's claim for Medicaid 
benefits, as well as the medical 
records relied upon concerning any 
claims.  If the search for treatment 
records is negative, the response from 
that agency should be incorporated 
into the case file.

8. The RO should obtain from the State of 
New York any retirement records, as 
well as any medical documents, if any, 
that were submitted in support of any 
claims.

9. The RO MUST continue its search for 
the original claims folder in all 
areas where records may be stored or 
handled, to include the medical staff 
at the Dayton and Cleveland VA Medical 
Centers.  After exhaustive search 
efforts for the claims folder have 
been concluded, the responsible 
personnel at each facility is required 
to document his/her search results.  
Those responses should be associated 
with the case file.  (Note:  In the 
event that the original claims file is 
found as a result of this particular 
search effort, the requested medical 
opinion should be obtained, and 
associated with the claims file; and 
the claims file should be immediately 
transferred to the Board).

10. Otherwise, following completion of 
the foregoing, the RO must review the 
claims file and ensure that the 
requested development has been 
completed.  If any development is 
incomplete, appropriate corrective 
action should be implemented.

11. The Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 
(1998).  

12. The RO should review any medical 
evidence received pursuant to its 
requests and perform any development 
warranted by the evidence.  

13. Thereafter, the RO should 
readjudicate the issue of entitlement 
to service connection for the cause of 
the veteran's death.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


